Title: To Alexander Hamilton from Jared Brooks, 29 March 1800
From: Brooks, Jared
To: Hamilton, Alexander


          
            Philadelphia 29th. March 1800
          
          I have the honor to enclose to your Excellency—sundry Copies, and a Certificate, relative to my having been appointed and done the duty of Pay Master to the Troops, at and near Staunton, for the purpose of Obtaining a Certificate which is required by the Secretary of War; agreeably to the 2nd. Article of the Regulations respecting extra allowances, before I can obtain compensation for inevitable expenses incurred on a tour of 888 Mille’s with the necessary detentions at the several recruiting Rendezvous—
          Those Troops were paid up to the 1st Decr. will have four months pay due them the first of April—they wish to know if I am to make them another payment, if not the officers will name some one of their detachment to act as Pay Master—
          I have the Honor to be your Excellency’s Most Obedient Servt.
          
            J Brooks Cadet
            Artillerists & Engrs
          
          Major Genl. Hamilton
        